Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Instant Publication US Patent Publication No. 20200320515 will be referred to as “Specification” hereinafter.
This action is in response to the applicant’s communication received on 9/9/2022 (“Amendment”).

Claim Status
Claims 16, 18, 26, 29, and 31-33 have been amended.
Claims 1-15 and 23-24 had/have been canceled.
Claim 36 is newly added.
Claims 16-22 and 25-36 are pending.

Continuation
This application is a continuation application of U.S. application no. 15/095,984 filed on April 11, 2016, now U.S. Patent 10,726,413 ("Parent Application"), which is a divisional of application of U.S. application no. 13/208,733, filed August 12, 2011, now U.S. Patent 9,342,832. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18-22, 26-27, 29-33, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 20110161233 (“Tieken”) in view of US Patent No. 9,672,515 (“Hogan”), US Patent No. 5,953,426 (“Windel”), and US Patent Publication No. 20070100691 (“Patterson”).
Per claims 16, 26 and 36, Tieken discloses a method comprising:
receiving, by a merchant computer from a user device (see Fig. 1, Merchant System with POS and user device 116 and 117; ¶0030, merchant system), an account identifier (see ¶0019, a customer may make a purchase from a merchant using credit card, debit card, stored value card, or the like. The merchant may capture a PAN associated with the financial instrument using a point-of-sale dvice such as an MSR; ¶0031; ¶0032; ¶0041; ¶0054; ¶0055); 
transmitting, by the merchant computer to a server computer, an authorization request message in connection with a first transaction, the authorization request message including the account identifier (see ¶0019, the merchant may then transmit the PAN or identifier of a financial account to a payment processor; ¶0057); 
receiving, by the merchant computer from the server computer, an authorization response message in connection with the first transaction, the authorization response message including a first account token representing the account identifier and an indicator indicating whether the first transaction is authorized or denied (see ¶0020, payment processor may create or retrieve a token that may be used to replace the identifier of the financial account within the merchant system … may then transmit the token along with the authorization in some cases to the merchant; ¶0034; ¶0058, authorization or denial of authorization; ¶0065; ¶0076) wherein the first account token is obtained using the account identifier such that the first account token is different from a second account token associated with the account identifier generated for a different merchant computer (see ¶0061, token may include the same number of digits as the financial instrument account number … in some embodiments, a token may include several digits as the financial instrument account number; ¶0063, a specific token may be generated for a specific financial instrument account number for a specific merchant, service provider, or other entity);
storing, by the merchant computer, the first account token without storing the account identifier (see ¶0020, the merchant may then replace the identifier of the account such as PAN with the token and may use the token for various purposes; ¶0033, merchant system may store tokens in place of the associated identifier of a consumer’s financial account; ¶0066); and 
performing, by the merchant computer, customer analytics using the first account token in lieu of the account identifier (see ¶0020, merchant may utilize the token in providing analytics regarding customer purchases and also for anti-fraud purpose; ¶0021, merchant may not need to store sensitive financial information from a customer such as PAN on its system; ¶0062; ¶0067).
Tieken further teaches a merchant computer comprising a processor and a non-transitory computer-readable storage medium coupled to the processor, the non-transitory computer readable storage medium comprising code executable by the processor (see Fig. 1; Fig. 2; ¶0042-¶0053, describing the computer system of Fig. 2).

In reference to claims 1 and 26, while Tieken teaches that the authorization request message includes the account identifier and that the fist account token is generated by a server based on the account identifier, Tieken does not specifically teach that the authorization request message including and a merchant verification value associated with the merchant computer wherein the first account token is obtained using the merchant verification value and the account identifier.
The examiner, however, submits that the instant claims are directed to a merchant computer and a method performed by the merchant computer. The description of how the server computer or entity that is not the merchant computer obtains, i.e., generates, the token is outside the scope of the merchant computer and its method. In other word, the merchant computer of Tieken functions to receive the token from the server regardless of any algorithm used to generate the token by the server or any other entity that is not the merchant computer. 
Furthermore, the description of authorization request message, i.e., what the message comprises, is non-functional descriptive material that does not move to distinguish over prior art.
The examiner, however, for the purpose of compact prosecution produces prior art citation according to claim 36 that positively recites the claimed limitation(s) that are outside of the merchant computer and method performed by the merchant computer in claims 1 and 26.

While Tieken discloses inserting, by the server computer, the account token in an authorization response message received from an issuer computer and sending, by the server computer, the authorization response message including the account token to the merchant computer (see ¶0020, payment processor may create or retrieve a token that may be used to replace the identifier of the financial account within the merchant system … may then transmit the token along with the authorization in some cases to the merchant; ¶0034; ¶0040; ¶0058, authorization or denial of authorization; ¶0065; ¶0075-¶0076, authorization and a token may be transmitted to the merchant), Tieken does not specifically teach generating, by the server computer, an account token by encrypting the account identifier. In other word, while Tieken teaches that the server utilizes various technique in generating the token (see ¶0061), Tieken does not teach that the token is generated using a token derivation key by encrypting the account identifier using the token derivation key, wherein the token derivation key is available only to the server. 
Hogan, however, teaches generating a token, i.e. pseudo account number, using a token derivation key by encrypting an account identifier using the token derivation key, wherein the token derivation key is available only to the server (see col, 3, lines 11-19, a provider has in its control one or more tamper-resistant security modules containing one or more translation keys that are used to translate between pseudo account number and “real” account numbers; col. 6, line 40-54, real account number are encrypted using DEA with Account Number Translation Key). 
Hence, as Tieken discloses generating of token as described above, it would have been obvious to one of ordinary skill in the art of data security to substitute one known technique for another for generating a token, and further it would take no more than ordinary creativity for a person of ordinary skill to use technique available, i.e. encryption as disclosed in Hogan, as generating the token as disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
Furthermore, the claimed recitation of “wherein the token derivation key is available only to the server computer” merely describes the intended use of the token derivation key and does not affect the positively recited steps in claim 36.

The combination of Tieken and Hogan teaches encrypting of the account identifier using the token derivation key (i.e., Account Number Translation Key) as described above. The difference between the combined Tieken and Hogan and the claimed subject matter is that the combination does not disclose that the token derivation key is tethered to a merchant verification value, specifically that the key used in the encrypting of the account identifier is retrieved by using a merchant verification value from a database.
Windel, however, teaches a known technique of retrieving associated key based on a merchant verification value, i.e., vendor ID, from a database (see col. 48, lines 7-11, search database using the vendor ID to retrieve key). Windel discloses that the use of the retrieved key is for encryption.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the retrieval of the encryption key in encryption of the Windel for the retrieval of the encryption key in encryption technique of combined Tieken and Hogan. Thus, the simple substitution of one know element for another producing a predictable result renders the claim obvious.

The combination of Tieken, Hogan, and Windel does not specifically teach that the authorization request message includes the merchant verification value associated with the merchant computer.
Patterson, however, discloses transmitting a merchant verification value associated with the merchant computer in the authorization request and obtaining of the authorization response using the merchant verification value (see ¶0022, authorization request message includes a merchant verification value that is unique to a particular merchant; ¶0026, the merchant verification value can be used in the authorization process … transactions that carry the merchant verification value can be validated against this file for valid values and processing attributes; ¶0033, the merchant verification value is used in the authorization part of the payment process).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the merchant verification value, e.g. merchant identifier, in issuance of authorization response using the merchant identifier as taught by Patterson to the combination of Tieken, Hogan, and Windel as the combination improves the overall usability of combined system of Tieken, Hogan, and Windel to ensure that the merchant is a participating merchant for processing payment.

As per claims 18, 19, and 29, the combination of Tieken, Hogan, Windel, and Patterson discloses wherein the first account token is generated using the merchant verification value and the account identifier (i.e., retrieving of the encryption key using the vendor ID in Windel and encrypting of real account number to produce the pseudo account number in Hogan) as described above. The combination of Tieken, Hogan, Windel, and Patterson does not specifically teach wherein the authorization response message further comprises a token derivation key index identifying a token derivation key associated with the merchant verification value wherein the token derivation key index is a hidden index.
The examiner, however, submits that the description of authorization response message is non-functional descriptive material that does not further differentiate from the prior art. 
As the combination of Tieken, Hogan, Windel, and Patterson discloses authorization response message (see Tieken: ¶0009; ¶0010), it would have been obvious to include any known information including a hidden index identifying a token derivation key associated with the merchant verification value).
In further reference to claim 29, the claim is directed to description of message that the merchant computer is cable of receiving. As Tieken discloses a merchant computer comprising a processor that is programmed to receive authorization response message, the processor of the merchant computer is necessarily capable of receiving authorization response message including any type of information.
	 
As per claim 20, the combination of Tieken, Hogan, Windel, and Patterson further teaches transmitting, by the merchant computer, the first account token and the merchant verification value to the server computer; and receiving by the merchant computer from the server computer the account identifier associated with the first account token (Tieken: ¶0062, a specific token may be assigned to a specific financial instrument account number that may then be repeatedly used; ¶0065, a token linked with an identifier of a financial account may be transmitted to a recipient system; ¶0067, token used for settlement, reconciliation, adjustment, refunds, etc.)(Patterson: ¶0022; ¶0026).
The combination of Tieken, Hogan, Windel, and Patterson does not specifically teach that the merchant computer transmits the token derivation key to the server. However, description of transmitted data represents non-functional descriptive material that does not move to distinguish over prior art. Furthermore, it would have been obvious to one of ordinary skill in the art to transmit any known information from one entity to another entity.

As per claim 21, as the combination of Tieken, Hogan, Windel, and Patterson discloses detokenization process (see Hogan: Fig. 4a) and the combination of Tieken, Hogan, Windel, and Patterson discloses tokenization of the account identifier utilizing the key retrieved by the server using the merchant verification (i.e., encrypting of the account identifier) as described above, it would have been obvious to one of ordinary skill in the art to detokenize the first account token by performing the reverse algorithm (i.e., decryption) on the first account token.
Furthermore, description of function(s) performed by the server computer as recited in the claim does not move to distinguish over prior art as the claim is directed to steps performed by the merchant computer. 

As per claim 22, the combination of Tieken, Hogan, Windel, and Patterson further teaches transmitting, by the merchant computer, the account identifier and the merchant verification value to the server computer in connection with a second transaction; receiving, by the merchant computer, a second account token having a same value as the first account token; and storing, by the merchant computer, the second account token without storing the account identifier (see Tieken: ¶0063, creation of multiple tokens for a specific financial instrument account number). Furthermore, the examiner submits that the claim is a duplication process of claim 16.

As per claim 27, the claimed limitation is similar to claim 36. The claim is rejected based on the analysis above on claim 36. 
Furthermore, the examiner submits that current claim is directed to the merchant computer. As such, the generation of the first account token is a function belonging to an entity or device that is other than the merchant computer. As such, the combination of Oder and Patterson continues to read on the claim.

As per claim 30, the combination of Tieken, Hogan, Windel, and Patterson discloses transmitting the account identifier and the merchant verification value to the server computer in connection with a second transaction; receiving a second account token having same value as the first account token; storing the second account token without storing the account identifier (The claimed limitations are significantly similar to claim 26. Tieken further teaches at ¶0063 that the multiple tokens for a specific financial instrument account number are created).
The combination of Tieken, Hogan, Windel, and Patterson further teaches transmitting the first account token or the second account token and the merchant verification value to the server computer; and receiving, from the server computer, the account identifier associated with the first account token or the second account token (Tieken: ¶0062, a specific token may be assigned to a specific financial instrument account number that may then be repeatedly used; ¶0065, a token linked with an identifier of a financial account may be transmitted to a recipient system; ¶0067, token used for settlement, reconciliation, adjustment, refunds, etc.)(Patterson: ¶0022; ¶0026).
The combination of Tieken, Hogan, Windel, and Patterson does not specifically teach that transmitting of the hidden index to the server computer. However, the examiner finds that the description of data that is transmitted represents non-functional descriptive material. Since Tieken discloses a processor of the merchant computer programmed to communicate, i.e., transmit, information to the server computer as described above, Tieken necessarily is capable of transmitting any type of information including hidden index to the server computer.
As per claims 31-33, the combination of Tieken, Hogan, Windel, and Patterson does not specification teach wherein the authorization response message includes a bitmap field, and wherein a bit in the bitmap field is set by the server computer upon incorporating the first account token in the authorization response message; wherein the authorization response message includes a field tag that identifies a field in the authorization response message containing the first account token; and wherein the authorization response message further includes a hidden index that identifies a token derivation key associated with the merchant verification value to the server computer.
However, the description of what is included in the authorization response message is non-functional descriptive material that does not move to distinguish over prior art. Furthermore, Tieken clearly teaches that the processor of merchant computer is programmed to receive authorization response message from the server computer, the processor of the merchant computer in Tieken is necessarily capable of receiving any data included in the authorization response message.


Claims 17 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Tieken”, “Hogan”, “Windel”, and “Patterson” as applied to claims 16 and 26 above, and further in view of US Patent Publication No. 20090187508 (“Placide”).
As per claims 17 and 28, the combination of Tieken, Hogan, Windel, and Patterson does not specifically teach transmitting a registration request message to the server computer, the registration request message including one or more of a merchant name, a merchant category type, a merchant location, a contact information, and an account information; and responsive to transmitting the registration request message, receiving the merchant verification value.
Placide, however, discloses an entity transmitting a registration request message to a server computer, the registration request message including one or more of the entity name, entity category type, entity location, a contact information, and an account information, and responsive to transmitting the registration request message, receiving the verification code (see ¶0046, the user submits his/her information, name and any other contact information into the registration system and a verification code to the user is issued after the user’s information is recorded).
Hence as the combination of Tieken, Hogan, Windel, and Patterson teaches a merchant verification value (i.e., vendor ID) and the uses in authorization process as described above, it would have been obvious to one of ordinary skill in the art to utilize any known technique including the technique of registration and issuance of a code in response to the registration as taught by Placide as a technique of providing the merchant verification value to the merchant in the combination of Tieken, Hogan, Windel, and Patterson. Furthermore, it would have been obvious to one of ordinary still in the art to include in the system of combination of Tieken, Hogan, Windel, and Patterson technique of issuing a code to a user as taught by Placide since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In further reference to claim 28, the examiner submits that since Tieken discloses a processor of the merchant computer programmed to communicate, i.e., transmit, information to the server computer as described above, Tieken necessarily is capable of transmitting any type of information including one or more of a merchant name, a merchant category type, a merchant location, a contact information, and an account information to the server computer.

Claims 25 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Tieken”, “Hogan”, “Windel”, and “Patterson” as applied to claims 16 and 26 above, and further in view of US Patent Publication No. 20040153650 (“Hillmer”).
Per claims 25 and 34, while the combination of Tieken, Hogan, Windel, and Patterson discloses transmitting by the merchant computer the first account token and the merchant verification value to a server as described above on claims 16 and 26, the combination does not specifically teach that the server is a support server and that the merchant computer receives from the support server a risk score associated with the first account token.
Hillmer, however, teaches transmitting by a merchant to a support server a message including an account identifier token (e.g. hashed transaction parameters) and receiving by the merchant a risk score associated with the account identifier token (see ¶0013, the hash value is transmitted by the merchant to the Fraud Detection Facility and a fraud score associated with the hash value [hashed transaction parameter(s)] is returned to the merchant). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the technique of fraud detection technique as taught by Hillmer to the combination of Tieken, Hogan, Windel, and Patterson as the combination improves the system of Oder and Patterson by providing fraud protection for the merchant.
The difference in Hillman and instant claim is that in Hillman, hashed value is transmitted from the merchant to the service server while instant claim recites that the first account identifier token and the merchant verification value are transmitted to the service server. However, as the combination of combination of Tieken, Hogan, Windel, and Patterson teaches the transmission of the first account identifier token and the merchant verification value by the merchant to another entity for processing, it would have been obvious to one of ordinary skill in the art to substitute known technique as taught by the combined combination of Tieken, Hogan, Windel, and Patterson as a technique of processing payment in Hillman.

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Tieken”, “Hogan”, “Windel”, “Patterson”, and “Hillmer” as applied to claim 34 above, and further in view of “Placide”.
Per claim 35, while the yza teaches merchant verification value assigned to the merchant (see Patterson: ¶0005; ¶0022, a merchant verification value that is unique to a particular merchant), the combination does not specifically teach receiving, from the server computer, the merchant verification value assigned to the merchant computer prior to transmitting the account identifier and the merchant verification value to the server computer.
Placide, however, teaches receiving, from the server computer, the merchant verification value assigned to the merchant computer prior to transmitting the account identifier and the merchant verification value to the server computer (see Placide: ¶0046, the user submits his/her information, name and any other contact information into the registration system and a verification code to the user is issued after the user’s information is recorded)(this code is thereafter used in sending authorization request message).
Hence as the yza teaches a merchant verification value and the uses in authorization process as described above, it would have been obvious to one of ordinary skill in the art to utilize any known technique including the technique of registration and issuance of a code in response to the registration as taught by Placide as a technique of providing the merchant verification value to the merchant in the yza. Furthermore, it would have been obvious to one of ordinary still in the art to include in the system of the yza the technique of issuing a code to a user as taught by Placide since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,342,832 in view of “Tieken”.
The instant claims are significantly similar in scope with claims of ‘832 in generation of token that represents account identifier and its use, the main difference being that the instant claims are presented from the perspective of the merchant computer while ‘832 from the perspective of the server. Tieken, however, teaches the merchant computer interacting with server in the use of false data in lieu of the real account data.

Response to the Argument
101
The examiner withdraws the 101 rejection mainly based on the applicant’s response that the abstract idea is integrated into a practical application.
112
The 112 rejections are moot in light of the claim amendment(s).
103
Applicant’s arguments have been considered but are moot because the new ground of rejection necessitated by the claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 20120317036 discloses tokenization technique in which a merchant specific token is created using a key that is associated with the merchant; 
US Patent No. 5,883,810 discloses use of proxy number in place of real account number in the authorization request; 
US Patent Publication No. 20090249082 discloses handling of sensitive sets of characters such as credit card numbers by use of tokenization and discloses various technique of tokenization and de-tokenization;
US Patent Publication No. 20100257612 discloses a data processing system such as a payment processing system that includes tokenizer employing tokenization feature in protecting sensitive information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KIM/Primary Examiner, Art Unit 3685